DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 10/21/2021, with respect to 35 USC § 102 and 103 rejections have been fully considered and are persuasive.  The 35 USC § 102 and 103 rejections of the claims have been withdrawn. 

Reasons for Allowance
3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 20, the prior art of record, Rufes et al. (US 2012/0081753) teaches a print management apparatus (Server 14 / Host 12, Figures 1, 4) comprising: a processor (Processor 52, Figure 4) configured to, when a printer (Printer 16, Figures 1, 3-4) configured to perform printing on a continuous sheet prints a job on the continuous sheet, the job containing a plurality of pages, output an area of a part of the continuous sheet as an amount of spoilage (Printer 76 is caused to print, on a side 78 of a roll 80 of print media, a first plot 82 (A first page of print job), a second plot 84 (A second page of print job) and a third plot 86 (A third page of print job). The 
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, wherein a total amount of spoilage is calculated based on the amount of spoilage before start of printing and the amount of spoilage after start of printing.  

Regarding claims 2-19, the instant claims are dependent on allowable claim and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kanno (US 2016/0275387) discloses receiving print data from the host device while standing by, the control part performs a preparation for an image formation (a process of creating image data for the image formation controller to perform printing based on the print data, etc.).
	MIYAGAWA et al. (US 2014/0270396) discloses apparatus reduces an amount of shift of the image in height and width directions by using a comparison result of the difference value calculated in a predetermined region, thus reducing a total amount of calculations, and hence reducing influence of the difference in a read image scale. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675